Fourth Court of Appeals
                                    San Antonio, Texas
                                           April 13, 2020

                                       No. 04-20-00178-CV

             IN RE PROGRESSIVE COUNTY MUTUAL INSURANCE COMPANY

                    From the 166th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2019CI21744
                          Honorable John D. Gabriel, Jr., Judge Presiding


                                          ORDER

Sitting:         Rebeca C. Martinez, Justice
                 Patricia O. Alvarez, Justice
                 Liza A. Rodriguez, Justice

        The Unopposed Motion for Extension of Time to File Real Party in Interest’s Response
to Petition for Writ of Mandamus is hereby GRANTED. Time is extended until May 5, 2020.

           It is so ORDERED on April 13, 2020.

                                                             PER CURIAM


           ATTESTED TO: ______________________
                      MICHAEL A. CRUZ,
                      CLERK OF COURT